

116 SRES 793 ATS: Remembering the December 6, 2019, terrorist attack at Naval Air Station Pensacola and commemorating those who lost their lives, and those who were injured, in the line of duty.
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 793IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. Rubio (for himself, Mr. Scott of Florida, Mr. Perdue, Mr. Jones, Mr. Shelby, and Mrs. Loeffler) submitted the following resolution; which was considered and agreed toRESOLUTIONRemembering the December 6, 2019, terrorist attack at Naval Air Station Pensacola and commemorating those who lost their lives, and those who were injured, in the line of duty.Whereas December 6, 2020, the 1-year anniversary of the terrorist attack at Naval Air Station Pensacola (referred to in this preamble as the terrorist attack), is a day of commemoration for those who lost their lives, and those who were injured, during the terrorist attack, including—(1)Ensign Joshua Kaleb Watson of Enterprise, Alabama;(2)Aircrewman Third Class Mohammed Sameh Haitham of St. Petersburg, Florida; and(3)Aircrewman Third Class Cameron Scott Walters of Richmond Hill, Georgia;Whereas the 3 servicemembers who died in the terrorist attack were posthumously awarded the Purple Heart;Whereas the terrorist who committed the terrorist attack was a Saudi Arabian foreign military student who had been radicalized and established contacts with Al Qaeda operatives prior to attending flight training at Naval Air Station Pensacola;Whereas Naval Air Station Pensacola security forces and Escambia County, Florida, law enforcement officers took decisive action to end the terrorist attack and have rightly earned the praises and awards bestowed upon them;Whereas 2 civilians were awarded the Department of the Navy Superior Civilian Medal for Valor for their heroic actions during the terrorist attack;Whereas 7 individuals were awarded the Purple Heart, or the law enforcement equivalent, for injuries sustained during the terrorist attack;Whereas 9 military personnel were awarded the Navy and Marine Corps Medal for their heroic actions during the terrorist attack;Whereas 8 military personnel were awarded the Navy and Marine Corps Commendation Medal for their heroic actions during the terrorist attack;Whereas 8 law enforcement officers were awarded the Medal of Valor for their actions taken during the terrorist attack; andWhereas December 6, 2020, marks 1 year since the lives of 3 military personnel were tragically cut short by the egregious act of terrorism at Naval Air Station Pensacola: Now, therefore, be itThat the Senate—(1)condemns the December 6, 2019, terrorist attack at Naval Air Station Pensacola (referred to in this resolution as the terrorist attack);(2)commemorates in sorrow the servicemembers and civilians who lost their lives, or who were injured, and the harm caused to the surrounding community, as a result of the terrorist attack;(3)remembers Ensign Joshua Kaleb Watson, Aircrewman Third Class Mohammed Sameh Haitham, and Aircrewman Third Class Cameron Scott Walters, who were killed in the terrorist attack;(4)expresses gratitude for the heroic actions that the civilians, uniformed personnel, and law enforcement performed in the aftermath of the terrorist attack;(5)lauds the decision to give medals and awards to the law enforcement officers, uniformed servicemembers, and civilians who responded heroically on the morning of December 6, 2019; and(6)commends the efforts undertaken by the Department of Defense to enhance security at military installations to ensure that the tragedy represented by the terrorist attack is never repeated.